Citation Nr: 0726128	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-35 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Whether new and material evidence has been presented to re-
open a claim for service connection for tinnitus. 

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This appeal arises from a February 2004 rating decision by 
the Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs.  Subsequently, the case was 
transferred to the Boston, Massachusetts RO.  In April 2007, 
the undersigned Veterans Law Judge conducted a hearing 
regarding the issues on appeal.


FINDINGS OF FACT

1.  In September 1992, the RO denied the claim for service 
connection for tinnitus because there was no evidence of a 
current disability.  The veteran perfected his appeal to this 
decision; however, in September 1997, he withdrew all of his 
issues on appeal. 

2.  Evidence received since the September 1992 RO decision 
relates to an un-established fact necessary to substantiate 
the claim, is not cumulative or redundant, and raises the 
possibility of substantiating the claim.

3.  A preponderance of the evidence demonstrates that 
tinnitus, which first manifested many years after active 
service, is not related to active service.




CONCLUSIONS OF LAW

1.  The September 1992 RO decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.202, 20.204, 20.1103 (2006).

2.  Evidence added to the record since the September 1992 
rating decision is new and material; thus, the claim of 
entitlement to service connection for tinnitus is re-opened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a) (2006). 

3.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that links a current disability to 
symptoms that began in service and continues to the present.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be re-opened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, the claim shall 
be re-opened, and the former disposition of the claim shall 
be reviewed.  38 U.S.C.A. § 5108.  

The applicable law in this case defines new evidence as 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an un-established fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last, final denial of the claim sought to 
be re-opened and must raise a reasonable possibility of 
substantiating the claim.  Id.  Evidence is presumed credible 
for the purposes of re-opening unless it is inherently false 
or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence relied upon in re-opening the claim must be both new 
and material.  Smith v. West, 12 Vet. App. 312 (1999). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record. When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A.  Application to Re-Open

The veteran contends he is entitled to service connection for 
tinnitus.  By a September 1992 rating decision, the RO denied 
the veteran's claim on the basis that the evidence failed to 
show that the veteran suffered from tinnitus.  The veteran 
did perfect an appeal to the RO's decision.  See Form 9 (June 
1993).  However, in September 1997, the veteran submitted the 
following statement: "I am satisfied with the recent 
increase of my PTSD to 50%.  Please withdraw all appeals."  
Therefore, there remained no allegations of errors of fact or 
law for appellate consideration,  and the Board did not have 
jurisdiction to review the issue.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.202, 20.204.

In April 2003, the veteran re-opened his claim for service 
connection and, subsequently, submitted a March 2004 private 
medical record noting that the veteran had been diagnosed 
with tinnitus.  This evidence is new and material since it 
relates to an un-established fact necessary to substantiate 
the claim, is not cumulative, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Thus, the claim is re-opened, and the appeal is 
granted to this extent only.

B.  Service Connection

The veteran states that during Vietnam, he served as a 
helicopter mechanic and was exposed to noise trauma, which 
has caused his tinnitus.

The veteran's service medical records are absent for any 
diagnosis or treatment for tinnitus.  In March 2004, a 
private medical examiner noted the following: positive for 
tinnitus in both ears, positive history of noise exposure 
(helicopter mechanic), positive hearing loss in both ears, 
and negative family history of hearing loss.

In September 2005, a VA medical opinion was obtained.  The 
examiner reviewed the claim's file, including the March 2004 
private medical opinion.  The examiner stated the following:

Although the veteran appears to have had 
significant noise exposure while he was in the 
service, there was no significant worsening of 
hearing from the time of entry to the time of 
separation from the service, and at the time of 
separation the veteran's hearing was well within 
normal limits from 500 Hz through 6000 Hz, 
showing no signs of auditory pathology.

The service medical records are silent for any 
complaints of hearing loss or tinnitus.  The 
first evidence of the veteran's experiencing 
tinnitus was in 1991, on his claim.  In addition, 
in his hearing transcript for the Department of 
Veterans Affairs, the veteran stated that he had 
tinnitus beginning back in 1966, which was around 
the time of entry into the service, which would 
be inconsistent with the veteran's developing 
tinnitus while he was in the service.

Therefore, it is less likely as not that this 
veteran's tinnitus is related to military 
service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). The March 2004 private 
medical statement does not sufficiently address causation and 
is not as probative as the VA examination for several 
reasons.  First, there is no evidence that the private 
physician reviewed the veteran's claim's file.  Second, the 
examiner does not provide any rationale based upon medical 
principles on how the diagnosis was determined.  It appears 
that the statement may be no more than a recitation of 
medical history as provided by the veteran, rather than an 
informed medical opinion concerning etiology of the 
disability.  

The 2005 VA opinion, however, has greater probative value 
because it was based on a review of the claim's file and 
supported by sound rationale.  In arriving at the opinion, 
the examiner referred to specific evidence contained in the 
claim's folder to support the diagnosis and opinion.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (observing that "the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches," and "as is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators").

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  The veteran's current assertions that he 
had tinnitus in service are not persuasive when weighed 
against the medical evidence where he had no complaints of 
tinnitus and the fact that his first indication that he had 
tinnitus was in 1991, more than 20 years after service, when 
he first filed his claim.  In addition, the veteran's 
assertions where considered by the examiner who concluded 
that the veteran's tinnitus was not related to the veteran's 
service.  The preponderance of the evidence is against a 
finding that the veteran's tinnitus was present in or related 
to his active service.  There is no reasonable doubt to be 
resolved, and service connection for tinnitus is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (July 2003); Statement of the Case (Sept. 2005).  
Additionally, during the April 2007 hearing, the veteran was 
informed of why his original claim was denied and what 
evidence was needed in order to substantiate his claim.  The 
veteran was also given an additional sixty days in order to 
obtain a positive nexus opinion.  However, no additional 
evidence was submitted.  

In June 2007, the veteran was advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board is aware of the consideration in Kent v. Nicholson, 20 
Vet. App. 1 (2006), regarding the need for notification of 
what constitutes new and material evidence.  Given the 
favorable nature of the Board's decision to re-open the 
claim, there is no prejudice to the appellant in proceeding 
with this issue.  As such, VA fulfilled its notification 
duties.  

Additionally, the veteran has not alleged that he has been 
prejudiced by any lack of notice.  If there was any notice 
deficiency, the Board finds that the presumption of prejudice 
on the VA's part has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, a VA opinion was 
obtained.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Regarding the issue of entitlement to service connection for 
tinnitus, as new and material evidence has been received, the 
claim is reopened, and to that extent only, the appeal is 
granted. 

Entitlement to service connection for tinnitus is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


